     6:11-cr-00057-RAW Document 288 Filed in ED/OK on 08/02/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                      Respondent/Plaintiff,        )
                                                   )
v.                                                 )       Case No. CV-19-126-RAW
                                                   )             (CR-11-57-RAW)
MICHAEL LYNN CASH,                                 )
                                                   )
                      Petitioner/Defendant.        )

                                           ORDER

       Before the court is the motion of the petitioner to reconsider. On May 10, 2021, the

court dismissed petitioner’s motion pursuant to 28 U.S.C. §2255 as second or successive.

(#271). Petitioner filed a notice of appeal (#277) but also filed the present motion.

       Petitioner relies on Rule 59(e) F.R.Cv.P. A court may grant such a motion when (1)

there has been a change in the law since the prior judgment was issued; (2) the movant

presents new evidence that was previously unavailable; or (3) there is a need to correct a

clear error or prevent manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005, 1012

(10th Cir.2000). Petitioner relies upon the third ground. “Although the Tenth Circuit has not

specifically defined ‘manifest injustice’ in the Rule 59(e) context, other courts have defined

manifest injustice as more than just a clear and certain prejudice to the moving party, but also

a result that is fundamentally unfair in light of governing law.” Pickard v. United States,

2021 WL 463371, *2 (D.Kan.2021).

       The court is not persuaded petitioner has demonstrated either clear error or manifest

injustice. The court reached its prior decision based upon statements made in previous Tenth
    6:11-cr-00057-RAW Document 288 Filed in ED/OK on 08/02/21 Page 2 of 2




Circuit opinions regarding this very petitioner’s sentencing. Petitioner may not use Rule

59(e) “to revisit issues already addressed or advance arguments that could have been raised

in prior briefing.” Servants of the Paracelete, 204 F.3d at 1012. To the extent petitioner has

raised additional arguments, a Rule 59 motion that raises new substantive arguments in

support of a §2255 motion “is itself a second §2255 motion.” United States v. Pedraza, 466

F.3d 932, 934 (10th Cir.2006).

         It is the order of the court that the motion of the petitioner to reconsider (#282) is

hereby denied. To the extent petitioner’s motion could be construed as a second §2255

motion, the motion is dismissed for lack of jurisdiction.

         No certificate of appealability will issue because petitioner has not made a substantial

showing of the denial of a constitutional right.

         The clerk of the district court shall supplement the preliminary record on appeal. (See

#287).



         ORDERED THIS 2nd DAY OF AUGUST, 2021.




                                             ______________________________________
                                             RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE




                                                2
